Biddle, J.,
dissents. I do not concur in the. above opinion. If the appellant desired to state his defence before he offered evidence in support of it, he should have offered to do so after the State had introduced her evidence in support of the prosecution, as the code directs. Acts 1873, p. 183. If, then, the court had denied him the right to do so, the question would have been fairly presented. Not having done so, he should be held to have waived the right. What the court decided before the State had introduced any evidence in support of the prosecution was, at most, but an irregularity, for which the judgment ought not to be reversed. The appellant’s motion to reserve the right to state his defence after the evidence for the prosecution had been heard, was no more than reserving the law, and was out of place in time. It did not prevent him fi-om making the motion at the proper time, nor bind the court from granting it at the proper time; and, if an error, it is one which could have been corrected in "that court, on proper application, made at the proper time. The appellant, not having made such application, and not having given the court below the opportunity to correct the error, is not entitled to avail himself of it in this court. This principle has been decided again and again. Prather v. Rambo, 1 Blackf. 189; Findley v. Bullock, 1 Blackf. 467; Priddy v. Dodd, 4 Ind. 84; Coleman v. Dobbins, 8 Ind. 156; Boggs v. The State, 4 Ind. 463; Ellis v. Miller, 9 Ind. 210; Manly v. Hubbard, 9 Ind. 230; Lackey v. Hernby, 9 Ind. 536; Wolcott v. Yeager, 11 Ind. 84; Boxly v. Carney, 14 Ind. 17; Rowe v. Haines, 15 Ind. 445; Smith v. Allen, 16 Ind. 316; Fvey v. Smith, 18 Ind. 461; Gibson v. Green, 22 Ind. 422; Marcus v. The State, 26 Ind. 101; Sharp v. Flinn, 27 Ind. 98; Watts v. Green, 30 Ind. 98; Hamrick v. The Danville, etc., Gravel Road Co., 32 Ind. 347; Sutherland v. Venard, 32 Ind. 483; Feriter v. The State, 33 Ind. 283; Irvinson v. Van Riper, 34 Ind. 148.
“ The general rule is, that objections which, by any legal possibility, might have been obviated or remedied, if the *426objections had been, but were not, urged in the court below, are deemed to have been waived, and cannot be raised for the first time on appeal.” Buskirk’s Prac. 288.
It seems to me that the remedy for the objection which reverses this judgment was not only within the range of legal possibility, but quite within easy practicability, and should have been applied for in the court below.
The statute provides that the prosecuting attorney “ must state the case,” etc. The purpose of the mandatory word “must” is very plain, namely, to prevent concealment, and insure a fair trial to the defendant. The language as to the right of the defendant to state his case is, that he “ may then state his defence,” etc. The directory word “may” leaves it entirely optional with the defendant to state his defence or not. The appellant in this case did not ask the circuit court to be allowed to state his defence at the time the law gives him the right to do so, but now asks this court to reverse the judgment because of his own neglect. So close and literal a construction of a directory statute giving an optional right will render convictions for crime impracticable; and if convictions cannot be obtained simply because the accused neglects or refuses to avail himself of his own rights at the proper time, they will become impossible.
. In my opinion, the judgment should be affirmed.